Exhibit 20.1 NEWS RELEASE CONSUMER PORTFOLIO SERVICES, INC. RECEIVES DEFICIENCY NOTICE FROM NASDAQ IRVINE, California, September 19, 2009 Consumer Portfolio Services, Inc. ("CPS" or the "Company") today announced that it received a Nasdaq staff deficiency letter on September 15, 2009 indicating that the Company has failed to comply with the minimum bid price of $1.00 as required by Rule 5450(a)(1). CPS has until March 15, 2010 to regain compliance; otherwise its common stock would be subject to delisting. The Company is considering several alternatives that could be taken to maintain a listing of its common stock. About Consumer Portfolio Services, Inc. Consumer Portfolio Services, Inc. is a specialty finance company engaged in purchasing and servicing new and used retail automobile contracts originated primarily by franchised automobile dealerships and to a lesser extent by select independent delaers of used automobiles in the United States. We serve an alternative source of financing for dealers, facilitating sales to sub-prime customers, who have limited credit history, low income or past credit problems and who otherwise might not be able to obtain financing from traditional sources. Investor Relations Contact: Robert E. Riedl
